Title: To George Washington from Victor Collot, 8 July 1793
From: Collot, Victor
To: Washington, George



Président,
Basseterre Isle Guadeloupe Le 8 Juillet 1793.  Lan 2e de la République française

 Permettés à un Soldat de la Liberté qui met Toute sa gloire au Bonheur d’avoir Servi Sous Le plus grand General Républicain de ce Siecle, et Se rapeller à Son Souvenir, et de Vous recommander M⟨mutilated⟩el Morgan Obrien pour Consul Si les Etats unis de L’amérique Se déterminent d’en envoyer un dans cette Colonie, dapres La Demande qu’elle Va faire au Congres. La Sagesse de ce Citoyen Ses Connoissances Locales et Ses Vertus Sociales, Le feront Voir avec grand plaisir dans ce pays-ci occuper cette place.
Recevez, Président, mes Voeux pour la gloire des Etats unis et L’assurance de mon attachement pour Vous. Salut. Le Gouverneur des Isles Guadeloupe et dependencies

V. Collot

